Exhibit 99.1 FOR IMMEDIATE RELEASE: FOR FURTHER INFORMATION: Friday, January 28, 2011 Rich Sheffer (952) 887-3753 DONALDSON COMPANY DECLARES QUARTERLY CASH DIVIDEND MINNEAPOLIS, January 28, 2011 Donaldson Company, Inc. (NYSE: DCI), announced today that its Board of Directors declared a regular cash dividend of 13 cents per share, payable March18 th to shareholders of record as of February 25 th . As of December 31 st , there were approximately 76,800,000 shares outstanding. The current declaration is the 222 nd consecutive quarterly cash dividend paid by Donaldson over a time span of 55 years. About Donaldson Company, Inc. Donaldson is a leading worldwide provider of filtration systems that improve peoples lives, enhance our Customers equipment performance, and protect our environment. We are a technology-driven Company committed to satisfying our Customers needs for filtration solutions through innovative research and development, application expertise, and global presence. Our employees contribute to the Companys success by supporting our Customers at our more than 100 sales, manufacturing, and distribution locations around the world. Donaldson is a member of the S&P MidCap 400 and Russell 1000 indices, and our shares trade on the NYSE under the symbol DCI. Additional information is available at www.donaldson.com . # # #
